1    IRENE RUZIN, Attorney at Law (CSB #125763)
     Law Offices of Irene Ruzin
2    16311 Ventura Blvd., Suite 900
3    Encino, CA 91436
     Tel: 818 325-2888
4    Fax: 818 325-2890
5    Email: ireneruzin@gmail.com
6    Attorney for Plaintiff, GWENDOLYN JENNE PITTS,
7
                              UNITED STATES DISTRICT COURT
8
                             CENTRAL DISTRICT OF CALIFORNIA
9
                                      WESTERN DIVISION
10
11
     GWENDOLYN JENNE PITTS,                  )   Case No.: CV 18-00120 AFM
12                                           )
13              Plaintiff,                   )   [PROPOSED] ORDER
           v.                                )   AWARDING EAJA FEES
14                                           )
15   NANCY A. BERRYHILL, Acting              )
     Commissioner of Social Security,        )   ALEXANDER F. MacKINNON
16
                                             )   UNITED STATES MAGISTRATE
17              Defendant.                   )   JUDGE
18
19         Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
20   IT IS ORDERED that attorney’s fees under the Equal Access to Justice Act
21   (“EAJA”) are awarded in the amount of TWO THOUSAND SEVEN HUNDRED
22   EIGHTY EIGHT DOLLARS AND FIFTY CENTS ($2,788.50) (the “AGREED
23   AMOUNT”) as authorized by 28 U.S.C. § 2412(d), and subject to the terms and
24   conditions of the Stipulation.
25
     DATED: 10/29/2018
26
                                           __________________________________
27                                         ALEXANDER F. MacKINNON
28                                         UNITED STATES JUDGE
